 1                                                                    HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

     vPersonalize Inc.,
 8
                                                                        Case No.: 2:18-CV-01836-BJR
                         Plaintiff,
 9                                                                     ORDER GRANTING IN PART AND
                v.                                                     DENYING IN PART DEFENDANT’S
10                                                                     MOTION TO DISMISS
     Magnetize Consultants Ltd. (dba Kit Builder),
11
                         Defendant.
12

13                                                    I.       INTRODUCTION

14              This matter comes before the Court on a Motion to Dismiss filed by Defendant Magnetize

15   Consultants, Ltd., dba Kit Builder (“Kit Builder”). The First Amended Complaint (“FAC”) filed

16   by Plaintiff vPersonalize, Inc. (“vPersonalize”) concerns U.S. Patent Nos. 9,345,280 (“the ‘280

17   Patent”) and 9,661,886 (“the ‘886 Patent”). 1 See FAC, Dkt. No. 22. Counts I and III of the FAC

18   allege direct and indirect infringement of the patents, Count IV invokes the federal Defend Trade

19   Secrets Act, and Count V claims Magnetize has violated the Washington Unfair Trade Practices

20   Act. By this motion, Defendant seeks dismissal of all counts. Having reviewed the briefs filed in

21

22
     1
23       Based on Plaintiff’s representation to the Court that it was no longer asserting infringement of U.S. Patent No.
         9,406,172 as set forth in Count II of the FAC, the Court dismissed that count. See Order Re: Motion to Compel,
         Dkt. No. 95.
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                                  1
 1   support of and opposition to the motion, the record, and the relevant case law, the Court rules as

 2   follows:

 3                                                  II.      BACKGROUND

 4              At issue are two patents, both concerning methods of automating the design and

 5   manufacture of custom-printed apparel and accessories. All facts alleged by Plaintiff are taken as

 6   true for the purposes of this motion.

 7              A. The ‘280 Patent

 8              The ‘280 Patent is described as a method for “Using UV Unwrapping to Create

 9   Manufacturing Patterns for Custom Prints.” ‘280 Patent, Title, Dkt. No. 22-1. The patent is “a

10   method for automating the generation of manufacturing patterns for apparel and accessories,

11   incorporating custom images or text designed by a user directly onto a computerized three-

12   dimensional (3D) model.” Id. at Abstract. The process describes the allegedly novel use of “UV

13   unwrapping” and “UV mapping”—that is, in this context, a two-dimensional representation (or

14   “map”) of three-dimensional apparel (e.g., t-shirts, backpacks)—based on the shapes of traditional

15   manufacturing patterns. 2 In the words of the patent, the “invention outlines a method for

16   automating the generation of manufacturing patterns directly from designs created on a 3D model

17   by 1) making the UV map of the 3D model exactly match the manufacturing pattern in shape and

18   scale (or size). 2) Placing various components in the UV map to facilitate the desired image or text

19   flow 3) Designing on the said model and using any UV unwrap method or image cutting method

20   to get the manufacturing patterns with the exact art and text on each component.” Id., Col. 1:40-

21   46.

22
     2
         Wikipedia defines “UV mapping” as “the 3D modelling process of projecting a 2D image to a 3D model's surface
23       for texture mapping. The letters "U" and "V" denote the axes of the 2D texture because "X", "Y", and "Z" are
         already used to denote the axes of the 3D object in model space.” See
         https://en.wikipedia.org/wiki/UV_mapping#UV_unwrapping
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                               2
 1          The following images from the patent help illustrate the concept of generating a UV map

 2   from a 3D model of a shirt, whereby the map is “a direct projection of the 3D model.” Figure 1

 3   depicts “A typical 3D model (101) and its UV map (102)”:

 4

 5

 6

 7

 8

 9

10

11

12

13
            ‘280 Patent, Fig. 1. The patent asserts that “there is no way to map what is on the 3D model”
14
     complete with the customized design (artwork, text, logos, etc.) applied by a user, “back to a
15
     manufacturing pattern (3D to pattern) suitable for making that apparel or accessory.” Thus, the
16
     patent’s proposed solution is to model the UV map of an apparel after a typical manufacturing
17
     sewing pattern of that apparel, which may look, for example, like the image below at Figure 2 in
18
     the patent:
19

20

21

22

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                      3
 1          Id., Fig. 2. In other words, the process described in the patent instructs that the UV map be

 2   modeled to replicate the shapes of the various components (front, back, sleeves, etc.) of the chosen

 3   manufacturing pattern:

 4

 5

 6

 7

 8

 9

10

11

12
            Id., Fig. 3. A person using the process thus may apply customized images or text, using a
13
     computer, directly onto the 3D model of the garment and, following the method described in the
14
     patent, the UV map may be unwrapped from the 3D model, into shapes exactly matching the
15
     various components of a manufacturing pattern, with the customized design printed on the pattern,
16
     as, for example, in the following Figure 5 of the patent:
17

18

19

20

21

22

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       4
 1

 2

 3

 4

 5

 6

 7

 8
             Id., Fig. 5. Using this method, the patent states, “[i]mages and text are thereby allowed to
 9
     span across seams and be accurately manufactured. Automation of this process ensures that the
10
     images and text on the manufacturing patterns are the exact same as that which the user designed.”
11
     Id. at Abstract.
12
             B. The ‘886 Patent
13
             The ‘886 Patent has one independent claim and five dependent claims, also relating to the
14
     automation of custom-designed apparel, directed to a computer-implemented “system and method
15
     for capturing design state of apparel or accessory to enable extrapolation for style and size
16
     variants.” ‘886 Patent, Title, Dkt. No. 22-3. According to the ‘886 Patent, the invention “outlines
17
     a novel method for capturing the state of an intended design on an apparel pattern, and
18
     subsequently transforming that state to a new style or size and then applying that modified state to
19
     automatically recreate the original design, but for the new style or size. This invention captures
20
     the state of a design as a mathematical function, rather than the design itself and then applies a
21
     series of transformations to that state to map it to a new style.” Id. at Abstract.
22
             The patent claims individual elements outlining a series of instructions for the steps for
23
     expressing the original design state as a mathematical function, and calculating and applying
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        5
 1   various transformations to that function (using a computer) to achieve the desired result. The patent

 2   does not describe how to achieve the mathematical function representing the design state except

 3   to say it is “characterized by at least the position of the design pattern on the garment component,

 4   the (background and foreground) color of the design pattern, art or image used in the design

 5   pattern, text used in the design pattern, font of the text used in the design pattern, scale factor

 6   associated with the design pattern, translation factor associated with the design pattern, rotational

 7   angles associated with the design pattern, design layers associated with the design pattern.” ‘886

 8   Patent, Col. 2 l. 61- Col. 3 l. 2. The patent also does not identify what the translation factors are,

 9   or in any specific way how they should be calculated, other than to say a computer should be used

10   to calculate them “based at least on the original height, original width, alteration height and

11   alteration width” of the original and target garment and designs, relying on “scaling factors”

12   obtained by comparing the measurements of an original and target garment. Id., Col. 4, ll. 31-44.

13          The claimed advantage of this automated method is that it “enables designers to seamlessly

14   extrapolate designs across apparels and accessories of various sizes and styles” and “obviates the

15   need for creating individual design for each style or size, while ensuring that the transformed

16   designs retain their visual characteristics even upon extrapolation.” Id. at Abstract.

17          C. The Parties and the Allegations

18          In its First Amended Complaint, Plaintiff alleges that Kit Builder is a United Kingdom-

19   based business, which offers its products and services to customers, business affiliates and partners

20   located in the United States. FAC ¶ 5. Kit Builder sells custom clothing designer software called

21   “3D Kit Builder,” which allows a user to design garments with different options for color, logos,

22   text, embellishment, size, etc. Id. ¶ 12. The software allows users to, among other things, design a

23   three-dimensional model of a garment and automatically generate the manufacturing patterns for

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        6
 1   the garment with the corresponding design, and to add text or logos to a garment, adjusting designs

 2   for size, type of garment, etc. (e.g. from size small to large, or from a woman’s shirt to a backpack).

 3   Plaintiff claims the software infringes the two remaining patents-in-suit. Id. ¶¶ 14,16.

 4                                                        III.     DISCUSSION

 5              Defendant seeks dismissal of all remaining counts in the First Amended Complaint, on

 6   various alternative grounds. Defendant first argues that Counts I and III (direct and indirect

 7   infringement of the ‘280 and ‘886 Patents, respectively) should be dismissed because the patents

 8   are directed to ineligible subject matter. Further, even if the patents withstand this scrutiny,

 9   Defendant argues, Count III (the ‘886 Patent) should be dismissed as inadequately pled. 3

10   Defendant additionally argues that Counts I and III are inadequately pled, specifically as to

11   Plaintiff’s indirect infringement claims. Finally, Defendant seeks dismissal of Count IV (alleging

12   violation of the federal Defense of Trade Secrets Act) and Count V (alleging violation of the

13   Washington Uniform Trade Secrets Act), arguing the two laws cannot be applied extraterritorially.

14              A. Motion to Dismiss Standard

15              Federal Rule of Civil Procedure 12(b)(6) provides for dismissal for “failure to state a claim

16   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a

17   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

18   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v.

19   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

20   factual content that allows the court to draw the reasonable inference that the defendant is liable

21   for the misconduct alleged.” Iqbal, 556 U.S. at 677-78. “A pleading that offers ‘labels and

22
     3
         Defendant’s motion also seeks dismissal of Count II, which has subsequently been voluntarily dismissed, and
23       therefore is not discussed in this Order. In addition, because the Court dismisses Count III on patent-ineligibility
         grounds, as discussed below, it need not and does not discuss Defendant’s request to dismiss this count based on
         inadequate pleading.
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                                   7
 1   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ ... Nor

 2   does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

 3   Id. at 678, quoting Twombly, 550 U.S. at 555, 557.

 4          When considering a motion to dismiss under Rule 12(b)(6), the court construes the

 5   complaint in the light most favorable to the nonmoving party, accepting all well-pleaded facts as

 6   true and drawing all reasonable inferences in the non-moving party’s favor. Wyler Summit P’ship

 7   v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). The court, however, is not required

 8   “to accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

 9   unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

10          While a court generally does not consider any material beyond the pleadings in ruling on a

11   Rule 12(b)(6) motion to dismiss, there are certain exceptions. Relevant to the instant motion, the

12   court may consider documents appended to the complaint. United States v. Ritchie, 342 F.3d 903,

13   908 (9th Cir. 2003). In this case, the two patents at issue have been appended to the First Amended

14   Complaint, which the Court therefore considers in the context of this motion.

15          Finally, “in many cases it is possible and proper to determine patent eligibility under 35

16   U.S.C. § 101 on a Rule 12(b)(6) motion.” FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089,

17   1097 (Fed. Cir. 2016), quoting Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1373-74 (Fed.

18   Cir. 2016). This is particularly true where—as here—neither party claims additional discovery or

19   factual development is necessary for a decision. See also Cleveland Clinic Found. v. True Health

20   Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017) (“[W]e have repeatedly affirmed § 101

21   rejections at the motion to dismiss stage, before claim construction or significant discovery has

22   commenced.”).

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       8
 1          B. Counts I and III: Patent Eligibility Under Alice/Mayo Test

 2          1. Patent Eligibility of Abstract Concepts and the Two-Step Inquiry under Alice/Mayo

 3          Defendant’s motion seeks dismissal of both counts of patent infringement remaining in this

 4   case, arguing that the patents are directed to patent-ineligible concepts. Under 35 U.S.C. § 101,

 5   one may obtain a patent on “any new and useful process, machine, manufacture, or composition

 6   of matter, or any new and useful improvement thereof.” The Supreme Court has interpreted this

 7   deceptively simple formulation to exclude, by implication, concepts categorized as “laws of nature,

 8   natural phenomena, and abstract ideas.” See Mayo Collaborative Servs. v. Prometheus Labs., Inc.,

 9   566 U.S. 66, 70 (2012), citing, inter alia, Diamond v. Diehr, 450 U.S. 175, 185 (1981). These

10   things are not patent-eligible, because “they are the basic tools of scientific and technological

11   work,” which are “free to all men and reserved exclusively to none.” Mayo, 566 U.S. at 71,

12   citations omitted. Granting patents to such concepts would “tend to impede innovation more than

13   it would tend to promote it,” thereby thwarting the primary object of the patent laws. Id.

14          After a string of decisions outlining patent-ineligibility jurisprudence, the Supreme Court

15   in Alice Corporation Party Ltd. v. CLS Bank International attempted to guide lower courts by

16   prescribing a more focused inquiry into whether a concept is patent-eligible. 573 U.S. 208, 216-

17   18 (2014). In Alice, the court elaborated on a two-step test that had emerged in Mayo, under which

18   a court must first “determine whether the claims at issue are directed to a patent-ineligible

19   concept,” such as an abstract idea. Alice, 573 U.S. at 218. It should be noted that what is “abstract”

20   continues to elude precise definition, perhaps particularly in the context of software patents. See

21   Alice, 573 U.S. 208 at 221 (“we need not labor to delimit the precise contours of the ‘abstract

22   ideas’ category in this case.”); Amdocs (Israel) Limited v. Openet Telecom, Inc., 841 F.3d 1288,

23   1294 (2016) (“a search for a single test or definition [of ‘abstract idea’] in the decided cases

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        9
 1   concerning § 101 from this court, and indeed from the Supreme Court, reveals that at present there

 2   is no such single, succinct, usable definition or test.”); see also Interval Licensing LLC v. AOL,

 3   Inc., 896 F.3d 1335, 1343–44 (Fed. Cir. 2018) (“Computer software-related inventions—due to

 4   their intangible nature—can be particularly difficult to assess under the abstract idea exception.”).

 5          Nevertheless, it is useful to bear in mind that the “abstract ideas” category embodies “the

 6   longstanding rule that ‘[a]n idea of itself is not patentable.’” Alice, 573 U.S. at 218, citations

 7   omitted. The task of a court is to “distinguish between patents that claim the ‘buildin[g] block[s]’

 8   of human ingenuity and those that integrate the building blocks into something more.” Id. at 217,

 9   citing Mayo, 566 U.S. at 71, 73. For cases such as this involving software, the step one inquiry

10   “often turns on whether the claims focus on the specific asserted improvement in computer

11   capabilities or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are

12   invoked merely as a tool.” Id. (internal quotation marks, alterations, and citations omitted).

13          If the court determines the claims at issue are directed to an abstract idea, at step two the

14   court considers the elements of each claim “both individually and “as an ordered combination” to

15   determine whether the additional elements “transform the nature of the claim” into a patent-eligible

16   application.” Alice at 217. Step two is “a search for an ‘inventive concept’—i.e., an element or

17   combination of elements that is ‘sufficient to ensure that the patent in practice amounts to

18   significantly more than a patent upon the [ineligible concept] itself.’” Id. In order to supply an

19   inventive concept, elements of a claim “must be more than well-understood, routine, conventional

20   activity,” “and cannot simply be an instruction to implement or apply the abstract idea on a

21   computer.” See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1262 (Fed. Cir.

22   2016), citing Mayo, 566 U.S. at 79. At a minimum, the claim must apply conventional

23   technological elements in a novel and unconventional way and not merely use a computer as a

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       10
 1   “tool” to implement an abstract idea. See, e.g., Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841

 2   F.3d 1288, 1300-01 (Fed. Cir. 2016) (“The solution requires arguably generic components. . . .

 3   However, the claim’s enhancing limitation necessarily requires that these generic components

 4   operate in an unconventional manner to achieve an improvement in computer functionality.”);

 5   Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-52 (Fed. Cir.

 6   2016). It is not sufficient to simply use “already available computers, with their already available

 7   basic functions, ... as tools in executing the claimed process.” SAP Am., Inc. v. InvestPic, LLC, 898

 8   F.3d 1161, 1169-70 (Fed. Cir. 2018).

 9           Finally, courts must “tread carefully” when wielding this invalidity tool, since “all

10   inventions ... embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or

11   abstract ideas.” Alice, 573 U.S. at 217. With this framework in mind, the Court turns to the two

12   patents at issue in this case.

13           2. The ‘280 Patent

14           As outlined above, the ‘280 Patent describes a method for “using UV unwrapping to create

15   manufacturing patterns for custom prints.” Dkt No. 22-1, Title. Specifically, Claim 1, which is the

16   only claim disclosed in the ‘280 Patent, recites:

17           A method for allowing a user to design on a 3D model of an apparel or accessory
             and automatically generating the manufacturing patterns for the said apparel or
18           accessory with the corresponding design, comprising the following steps:

19           Creating the 3D model wherein the UV map of the said model exactly matches
             the corresponding manufacturing pattern in shape & scale; and
20
             Arranging the various components of the 3D model in the UV map to facilitate
21           the desired image or text flow; and

22           Designing on the said 3D model; and

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                         11
 1           Using any method of UV unwrapping or image cutting to get back the UVs (and
             consequently the manufacturing patterns) with the corresponding design
 2           composite.

 3
     Id., Cl. 1, Col. 3 ll. 12-25.
 4
             The question before the Court is whether the ‘280 Patent is directed to an abstract idea and,
 5
     if so, whether it nevertheless contains an innovative concept that saves it under Alice. As noted
 6
     above, the Step One inquiry considers the claim “in light of the specification” to determine
 7
     “whether [its] character as a whole is directed to excluded subject matter.” Enfish, LLC v. Microsoft
 8
     Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). Here, the patent’s “character as a whole” is directed
 9
     to a method for “automatically generating manufacturing patterns” by using the specified
10
     technology of UV mapping that “exactly matches” manufacturing patterns, and using the UV
11
     unwrapping process to produce such patterns that reflect a user’s custom design. Thus described
12
     and taking all of Plaintiff’s allegations as true, the Court cannot say at this point that the patent is
13
     directed to an abstract concept under Alice and its progeny.
14
             Defendant argues that the patent outlined above can be reduced to mathematical—that is,
15
     unpatentable—concepts, and constitutes a “process that qualifies as an ‘abstract idea’ for which
16
     computers are invoked merely as a tool,” precisely the sort of idea that courts have consistently
17
     found to be patent-ineligible. Enfish, 822 F.3d at 1336. According to Defendant, the elements of
18
     Claim 1 amount to little more than “data image manipulation” and describe a “purely
19
     conventional” process. Mot. to Dis. at 8. The Court disagrees. Taking all of Plaintiff’s factual
20
     allegations as true as it must, the Court concludes that the ‘280 Patent “as a whole” amounts to
21
     more than mere mathematical manipulations. The patent describes a process by which an
22
     innovative component is added by how a computer is used, and not merely by the fact a computer
23
     is used.
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        12
 1           Furthermore, the ‘280 Patent is not directed merely to an outcome or result, a problem that

 2   has doomed so many patents at step one of the Alice test. See Diamond v. Diehr, 450 U.S. 175,

 3   182 n.7 (1981) (a concept is less likely to be abstract if it is directed to “the means or method of

 4   producing a certain result, or effect, and not for the result or effect produced.”); see also Enfish,

 5   822 F.3d at 1336 (“We therefore look to whether the claims in these patents focus on a specific

 6   means or method that improves the relevant technology or are instead directed to a result or effect

 7   that itself is the abstract idea and merely invoke generic processes and machinery.”). Critically,

 8   the focus of the ‘280 Patent is a specific, non-abstract mechanism for achieving a result. The ‘280

 9   Patent purports to be an improvement not merely because it calls for the use of a computer, but

10   because it prescribes the steps, to a level of detail that resists abstraction, for how a computer

11   should be used. This method as described includes the allegedly novel use of UV mapping—a

12   specific and specialized technology—that when unwrapped, “exactly matches” the various pieces

13   of a garment manufacturing pattern, including the user-applied designs. It is these limitations that

14   draw the method out of the realm of the abstract, making the concept patent eligible under Alice.

15           Thus, the elements described in the ‘280 Patent are not abstract; on the contrary, they depict

16   a fairly concrete series of specific rules, that when followed result in a tangible product: the desired

17   manufacturing pattern, including the custom design. Because the patent is directed to a “new and

18   useful technique” for achieving an end, it is not abstract. See Thales Visionix Inc. v. United States,

19   850 F.3d 1343, 1349 (Fed. Cir. 2017) (holding that “claims directed to a new and useful technique

20   for using sensors to more efficiently track an object on a moving platform” were not abstract);

21   Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1048, 1050 (Fed. Cir. 2016) (holding

22   that claims directed to “a new and useful laboratory technique for preserving hepatocytes,” a type

23   of liver cell, were not abstract).

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        13
 1          Because the Court concludes that Patent ‘280 is not directed to an abstract concept, further

 2   analysis of patent eligibility under Alice is unnecessary. Nevertheless, the Court notes that even if

 3   it could be said the ‘280 Patent is directed to an abstract concept, the patent also contains the

 4   additional “inventive concept” referenced in step two of the Alice analysis. Alice, 573 U.S. at 221.

 5   As described, the method in fact includes an additional “inventive concept,” which purports to be

 6   “novel”: the technique of UV mapping employed to automate the generation of manufacturing

 7   patterns for custom-designed apparel. See Bascom, 827 F.3d at 1350 (a “non-conventional and

 8   non-generic arrangement of known, conventional pieces” can amount to an inventive concept.).

 9          Defendant argues that the patent itself concedes that the rules are “conventional.” The

10   patent indeed acknowledges that “[t]he concept of custom prints on apparel has been around for a

11   long time;” that “[t]he method of designing on a 3D model is also not new,” and further that “the

12   use of UV maps for texturing and showing images on a 3D model has been around for decades.

13   Almost all 3D editing software support the automatic generation of UV by projection, or other

14   methods.” ‘280 Patent, Col 1. ll. 13-35. According to the patent, however, UV unwrapping—a

15   technology used in animation and video games for creating realistic textures on 3D figures on a

16   screen—has “never” been used “for manufacturing automation” of apparel. Id. The process

17   outlined in the patent purports to be an improvement to the traditional method of creating

18   manufacturing patterns for customized apparel in that it invokes the novel use of this UV

19   unwrapping technique, improving the efficiency and precision of generating the patterns. While

20   the Court acknowledges the merits of Defendant’s position, at this stage of the proceedings, the

21   Court must accept these representations as true. See Manzarek v. St. Paul Fire & Marine Ins. Co.,

22   519 F.3d 1025, 1031 (9th Cir. 2008).

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       14
 1          3. The ‘886 Patent

 2          The ‘886 Patent claims a “system and method for capturing design state of apparel or

 3   accessory to enable extrapolation for style and size variants.” ‘886 Patent, Title. The process is

 4   one of capturing a “state” of a custom design as a mathematical function, and applying certain

 5   transformations to that function to transform the design onto various desired sizes and/or styles.

 6   Claim 1 of the patent discloses:

 7          A computer implemented method comprising instructions [stored and executed on
            a computer] for capturing a design status or condition corresponding to a design
 8          pattern embedded on a garment pattern or component and transforming captured
            design status or condition to incorporate dimensional or shape variations thereto,
 9          the method comprising the steps:

10          identifying a design status or condition of a design representing one or more design
            patterns embedded on the garment component, and wherein the design status or
11          condition of the design comprises at least an original height and original width of
            the one or more design patterns, and a first coordinate pair indicating a center point
12          of the one or more design patterns;

13          identifying an original height and an original width of the garment component, and
            further identifying an alteration height and alteration width corresponding to the
14          garment component;

15          calculating a scale factor, based at least on the original height, original width,
            alteration height and alteration width corresponding to the garment component;
16          calculating a plurality of translation factors, based at least on the original height,
            original width, alteration height, alteration width corresponding to the garment
17          component and the scale factor;

18          providing at least the scale factor and the plurality of translation factors as inputs
            to the computing device through an input device/interface for an affine
19          transformation operation, and executing the affine transformation operation on the
            design status or condition of the design;
20
            wherein the affine transformation is performed to modify and reposition each of the
21          original design patterns to the altered width, height and position of the garment
            component.
22

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                      15
 1   The remaining Claims 2-6 are dependent on Claim 1, and elaborate on the steps of identifying the

 2   design status, modifying the original height and width, calculating the scale factors, and calculating

 3   the translation factors. 4

 4              As with analysis of the ‘280 Patent, the Court first examines the claim “in light of the

 5   specification” to determine “whether [its] character as a whole is directed to excluded subject

 6   matter.” Enfish, 822 F.3d at 1335. The Federal Circuit has “cautioned that courts must be careful

 7   to avoid oversimplifying the claims by looking at them generally and failing to account for the

 8   specific requirements of the claims.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d

 9   1299, 1313 (Fed. Cir. 2016), citations omitted. Thus the Court takes care to “account for the

10   specific requirements of the claims” of the ‘886 Patent. Those “specific requirements” include

11   characterizing the “design state” of a customized design as “at least the position of the design

12   pattern on the garment component,” plus the color, art, image, text, and font of the design pattern,

13   and the “scale factor,” “translation factor,” “rotational angles,” and “design layers” associated with

14   the design pattern. ‘886 Patent, Col. 2 l. 60-Col. 3 ll. 2. The requirements further include storing

15   and processing the captured design state on, essentially, a computer, and applying an “affine

16   transformation” on the computer to the design state “to modify and reposition each of the original

17   design patterns to the altered width, height and position of the garment component.” Id., Col. 3 ll.

18   61-64. The affine transformation comprises “[a]t least the scale factor and the plurality of

19

20

21   4
         Plaintiff does not argue in response to Defendant’s motion for a claim-by-claim analysis of patent eligibility. The
         Court therefore does not embark on one. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat'l
22       Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (court need not expressly address each asserted claim where it
         concludes that particular claims are representative because all the claims are “substantially similar and linked to
23       the same abstract idea.”); Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (Courts may “treat a claim
         as representative ... if the patentee does not present any meaningful argument for the distinctive significance of any
         claim limitations not found in the representative claim.”).
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                                   16
 1   translation factors,” which “are provided as inputs to the designer computing system through an

 2   input device/interface for an affine transformation operation.” Id., Col. 5 ll.14-18.

 3          The Court has determined that the ‘886 Patent is directed to using a computer for capturing

 4   a design state as a mathematical formula and applying certain mathematical transformations to that

 5   formula, basing the transformations on the difference between the sizes and/or shapes of the

 6   original garments and the altered garments. The individual steps of Claim 1 add little to the claim,

 7   instructing only that the user identify the measurements associated with the original design,

 8   identify the measurements of the original garment, calculate the difference between the original

 9   and alteration garment, and apply translation factors, based on that difference, to the design. That

10   the claim includes the step of using the height, width, and center point to measure the original

11   design, for example, hardly supports Plaintiff’s argument that this claim includes the critical “how”

12   of this process. Indeed, it is difficult to imagine how else one might measure a design, other than

13   by using, among other things, its height, width, and center point.

14          Based on this Claim, including the limitations recited therein, the Court holds that taken as

15   a whole, the ‘886 Patent is directed to an abstract concept. At its core, the ‘886 Patent “invention”

16   is no more than a “[a] process that start[s] with data, add[s] an algorithm, and end[s] with a new

17   form of data,” or, in the words of the patent itself, a process that “captures the state of a design as

18   a mathematical function, rather than the design itself and then applies a series of transformations

19   to that state to map it to a new style.” RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327

20   (Fed. Cir. 2017); ‘886 Patent at Abstract. As such, it is “directed to an abstract idea.” Id.

21          Plaintiff attempts to liken the ‘886 Patent to the patents at issue in McRO, Inc. v. Bandai

22   Namco Games, which the Federal Circuit upheld. See McRO, Inc. v. Bandai Namco Games Am.

23   Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016). In that case, the plaintiffs were claiming a system and

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        17
 1   method for automating the 3D animation of lip synchronization and facial expressions made during

 2   speech. The McRO patents sought to enable a computer to perform functions that previously only

 3   humans, using subjective judgment, could perform. Like the patent here, the McRO patents

 4   essentially translated design data into a mathematical function, and recited a set of instructions for

 5   transforming that data into new data. But the Federal Circuit in McRO reversed the district court’s

 6   ineligibility determination for a specific set of reasons that are not present here.

 7          First, the Federal Circuit noted that in the patents at issue, “the claims are limited to rules

 8   with specific characteristics.” McRO, 837 F.3d at 1313. The rules proposed in the ‘886 Patent

 9   claim no such limitation. To the contrary, the ‘886 Patent explicitly claims the broadest universe

10   of rules possible, stating that while the descriptions articulate certain details, “It should be

11   understood, however, that the following descriptions, while indicating preferred embodiments and

12   numerous specific details thereof, are given by way of illustration and not of limitation. Many

13   changes and modifications may be made within the scope of the embodiments herein without

14   departing from the spirit thereof and the embodiments herein include all such modifications,” and

15   later reiterating that “[t]he following detailed description is therefore not to be taken in a limiting

16   sense.” Patent at Col. 6:14-21 and 7:21-24. The patent repeatedly expands, not limits, the universe

17   of rules that may be used. See, e.g., ‘886 Patent, Claim 1, 12:23-25 (purporting to claim the method

18   of identifying the design state of a pattern, which “comprises at least an original height and original

19   width of the design patterns”), emphasis added.

20          What saved the patents in McRO is that they were directed to a limited “genus” of rules.

21   837 F.3d at 1313. The instructions disclosed in the ‘886 Patent, in fatal contrast, are “so broadly

22   worded that it encompasses literally any form of data manipulation.” CyberSource Corp., 654 F.3d

23   at 1373; see also Clarilogic, Inc. v. FormFree Holdings Corp., 681 Fed. App'x 950, 954 (Fed. Cir.

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        18
 1   2017) (“But a method for collection, analysis, and generation of information reports, where the

 2   claims are not limited to how the collected information is analyzed or reformed, is the height of

 3   abstraction.”). This distinction is material because “the concern that drives [the] exclusionary

 4   principle” is that of “pre-emption.” Alice, 573 U.S. at 216. As the Supreme Court explained in

 5   Alice, “Laws of nature, natural phenomena, and abstract ideas are the basic tools of scientific and

 6   technological work. Monopolization of those tools through the grant of a patent might tend to

 7   impede innovation more than it would tend to promote it, thereby thwarting the primary object of

 8   the patent laws. We have repeatedly emphasized this ... concern that patent law not inhibit further

 9   discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id,

10   citing, inter alia, Bilski, at 611–612; U.S. Const., Art. I, § 8, cl. 8; internal quotations and citations

11   omitted. In this case, according to the patent specifications, any improvement sought beyond what

12   is articulated would presumably also be preempted by this insufficiently limited claim, implicating

13   the concerns courts have repeatedly invoked about a patent on an abstract concept that “preempts”

14   potential future improvements.

15           The McRO court also looked to whether “the claims in these patents focus on a specific

16   means or method that improves the relevant technology or are instead directed to a result or effect

17   that itself is the abstract idea and merely invoke generic processes and machinery.” McRO, 837

18   F.3d at 1314, citing Enfish, 822 F.3d at 1336; see also Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc.,

19   827 F.3d 1042, 1048 (Fed. Cir. 2016). The Court upheld the patents because they were an “ordered

20   combination of claimed steps, using unconventional rules.” McRO, 837 F.3d 1299 at 1302–03,

21   emphasis added. It was the "claimed rules, not the use of the computer," that "improved [the]

22   existing technological process." Id., citing Alice, 573 U.S. at 223.

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                         19
 1          In contrast, to the extent they are defined at all, the rules described in the ‘886 Patent are

 2   mathematical formulas of a fairly elemental, abstract type, including division and multiplication

 3   of heights and widths. But claims reciting “[g]eneralized steps to be performed on a computer

 4   using conventional computer activity are abstract.” RecogniCorp, LLC v. Nintendo Co., Ltd., 855

 5   F.3d 1322, 1326 (Fed. Cir. 2017) (internal quotation marks omitted). Nor are the more

 6   sophisticated—but     similarly    generalized—scaling      and   rotational    factors   and   affine

 7   transformations expressed in the ‘886 Patent an evident improvement in the “relevant technology.”

 8   Plaintiff fails to point to anything in the specification that demonstrates that the recited rules are

 9   unconventional or an improvement on an existing method, other than they are implemented on a

10   computer. Ultimately, what is disclosed in the ‘886 Patent is a “process that start[s] with data,

11   add[s] an algorithm, and end[s] with a new form of data,” precisely the kind of concept that is

12   “directed to an abstract idea.” RecogniCorp, 855 F.3d at 1327.

13          Thus, the ‘886 Patent also fails at Alice Step Two; the abstract idea embodied in the patent

14   does not include any “innovative concept” that transforms it into “significantly more” than the

15   original abstraction. Alice, 573 U.S. at 218. Unlike the ‘280 Patent, which employs the allegedly

16   unconventional use of a specific technique (UV mapping and unwrapping) in a novel context

17   (generation of manufacturing patterns), nothing disclosed in the ‘886 Patent appears or even

18   purports to be novel, except the automation itself. But “[i]t is well-settled that placing an abstract

19   idea in the context of a computer does not . . . convert the idea into a patent-eligible application of

20   that idea.” Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1346 (Fed. Cir. 2018). The Court

21   therefore holds that the ‘886 Patent is directed to an abstract concept, and that the steps described

22   in the patent, individually or taken in ordered combination, do not provide an “inventive concept”

23   rendering the abstract concept patentable. The ‘886 Patent is invalid.

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        20
 1              C. Indirect Infringement Claims in Count I 5

 2              Defendant seeks dismissal of claims for indirect infringement, asserted in Count I, in

 3   violation of 35 U.S.C. § 271(b), which provides “Whoever actively induces infringement of a

 4   patent shall be liable as an infringer.” Defendant argues that these claims are insufficiently pled.

 5   The Federal Circuit has emphasized that “the general principles of Twombly and Iqbal must be

 6   applied to indirect infringement claims.” In re Bill of Lading Transmission & Processing Sys.

 7   Patent Litig., 681 F.3d 1323, 1337 (Fed. Cir. 2012) (citations omitted). Under this standard, a

 8   plaintiff must “plead facts ‘plausibly showing that [defendant] specifically intended [its] customers

 9   to infringe the [patents-in-suit] and knew that the customers’ acts constituted infringement.’” Id.

10   at 1339. Furthermore, liability under § 271(b) “requires knowledge that the induced acts constitute

11   patent infringement.” Id., citing Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 765

12   (2011); DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006) (“[I]nducement

13   requires that the alleged infringer knowingly induced infringement and possessed specific intent

14   to encourage another's infringement.”).

15              In its First Amended Complaint, Plaintiff alleges, among other things, that “Kit Builder has

16   also induced, and continue[s] to induce, infringement of the claims of the Patents-in-Suit by

17   instructing others to use 3D Kit Builder, including, but not limited to, by selling or offering to sell

18   3D Kit Builder and by providing training and ongoing support on how to use 3D Kit Builder.”

19   FAC ¶19. Count I avers:

20              35. Kit Builder has indirectly infringed and continues to infringe claim 1 [of] the
                ‘280 Patent under 35 U.S.C. §271 (b), either literally or under the doctrine of
21              equivalents, by actively inducing infringement of claim 1 by others. The direct
                infringement occurs when an individual uses 3D Kit Builder.
22

23   5
         Defendant also seeks dismissal of the indirect infringement claims in Count III, related to the ‘886 patent. Given
         the Court’s ruling on the invalidity of the ‘886 patent, however, Defendant’s motion on this point is moot.
24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                                  21
 1          36. Kit Builder has indirectly infringed and continues to infringe claim 1 of the
            ‘280 Patent under 35 U.S.C. §271 (g), either literally or under the doctrine of
 2          equivalents, by actively inducing infringement of claim 1 by others. The direct
            infringement occurs when an individual, without authority, imports, offers to sell
 3          or sells, or uses in the United States products made using 3D Kit Builder.

 4          37. On information and belief, Kit Builder’s active inducement has occurred with
            the specific intent of encouraging others to infringe the ‘280 Patent as
 5          demonstrated by, inter alia, promoting and advertising 3D Kit Builder, and
            instructing users to use 3D Kit Builder, in a manner that directly infringes the
 6          ‘280 Patent.

 7          FAC ¶¶ 35-37.

 8          The factual allegations in the First Amended Complaint are admittedly spare. Nevertheless,

 9   the Court concludes that the claims for indirect infringement, as recited above, contain the “short

10   and plain statement” required under Rule 8(a). While Defendant argues that Plaintiff has failed to

11   allege “facts plausibly showing that [Defendants] specifically intended [their] customers to

12   infringe the [patents-in-suit],” its motion ignores the language in the FAC that “Kit Builder’s active

13   inducement has occurred with the specific intent of encouraging others to infringe the ‘280 Patent

14   as demonstrated by, inter alia, promoting and advertising 3D Kit Builder, and instructing users to

15   use 3D Kit Builder, in a manner that directly infringes the ‘280 Patent.” While the claim is not

16   exactly replete with details, it includes enough facts to put Defendant on notice of which product

17   (3D Kit Builder) is allegedly infringing, what actions (promoting, advertising and instructing)

18   Defendant is alleged to have taken in furtherance of this claimed infringement, and what customers

19   (e.g. Samurai Sportswear, Ltd, FAC ¶20) were alleged to have been involved. This information is

20   enough to enable Defendant to seek the discovery necessary to defend against this claim.

21          Plaintiff has also sufficiently alleged that Defendant knew its product infringed the patents-

22   in-suit. See FAC ¶ 22 (“Kit Builder had actual knowledge of the Patents-in-Suit and of Kit

23   Builder’s infringement of those patents, at least as of October 29, 2018, when Kit Builder received

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        22
 1   a notice letter regarding Infringement of Patents Owned by vPersonalize Inc from vPersonalize’s

 2   undersigned counsel.”). From the statements in the FAC, one may plausibly and reasonably (if not

 3   necessarily) draw the conclusion that Defendant “specifically intended its customers to infringe

 4   the [patents-in-suit] and knew that the customers’ acts constituted infringement.” Bill of Lading,

 5   681 F.3d at 1339. Obviously, at this stage the Court makes no judgment on the merits of this claim.

 6   For purposes of a motion to dismiss, however, the Court must accept a true Plaintiff’s allegations,

 7   however sparsely drawn. That portion of Defendant’s motion seeking dismissal of Plaintiff’s

 8   claims for indirect infringement of the ‘280 Patent is therefore denied.

 9          D. Count IV: Federal Defend Trade Secrets Act

10          Count IV of the First Amended Complaint is titled “Misappropriation of vPersonalize’s

11   Trade Secrets in Violation of the Defend Trade Secrets Act of 2016,” (“DTSA”). FAC ¶¶54-61.

12   That federal statute provides, in relevant part, “An owner of a trade secret that is misappropriated

13   may bring a civil action under this subsection if the trade secret is related to a product or service

14   used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. §1836(b)(1). Plaintiff

15   alleges “Kit Builder has acquired vPersonalize’s trade secret through at least one third party

16   (Inksewn) knowing or having reason to know that the trade secret was acquired by the third-party

17   through improper means.” FAC ¶ 55.

18          Defendant seeks dismissal of this count, asserting that it is a United Kingdom-based entity,

19   and arguing in essence that the DTSA civil enforcement provision does not apply to foreign

20   entities. Defendant argues in the alternative that even if the DTSA is found to apply to foreign

21   entities, the DTSA cannot be applied to Kit Builder under the facts as alleged in the FAC. The

22   Court disagrees on both counts.

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       23
 1          First, 18 U.S.C. §1837 provides “This chapter,” which includes the civil enforcement

 2   provision of § 1836, “also applies to conduct occurring outside the United States if . . . an act in

 3   furtherance of the offense was committed in the United States.” Defendant argues that “offense”

 4   in this context refers only to the criminal offenses outlawed in Chapter 90, “Protection of Trade

 5   Secrets,” which includes both civil and criminal enforcement provisions. Defendant argues,

 6   without authority, that “offense” is limited to criminal actions, and cannot be read to refer to civil

 7   actions, and that therefore the extra-territorial provision does not apply in a civil context such as

 8   here. The Court is not persuaded. Under Defendant’s narrow interpretation of “offense,” a plaintiff

 9   could never bring a civil enforcement action against a foreign entity, even one that had committed

10   an offense in the U.S.

11          In addition, Defendant’s position lacks the support of case law. The few cases the Court

12   was able to identify on the subject assume (albeit without explicitly deciding) that the DTSA civil

13   enforcement provision may be applied to a foreign entity. See ProV Int'l Inc. v. Lucca, No. 8:19-

14   CV-978-T-23AAS, 2019 WL 5578880, at *3 (M.D. Fla. Oct. 29, 2019) (citing 18 U.S.C. § 1837(2)

15   and dismissing civil DTSA claim against German and Brazilian defendants because “[t]he

16   plaintiffs allege no facts showing that ‘an act in furtherance of the offense was committed in the

17   United States’); Micron Tech., Inc. v. United Microelectronics Corp., No. 17-CV-06932-MMC,

18   2019 WL 1959487, at *8 (N.D. Cal. May 2, 2019), citing 18 U.S.C. § 1837 (“federal law provides

19   for jurisdiction over misappropriation occurring outside the United States.”); Micron Tech., Inc. v.

20   United Microelectronics Corp., No. 17-CV-06932-MMC, 2019 WL 266518, at *3 (N.D. Cal. Jan.

21   18, 2019) (“There is no dispute that a misappropriation claim under § 1836 can be based on

22   “conduct occurring outside the United States” where “an act in furtherance of the offense was

23   committed in the United States,” see 18 U.S.C. § 1837.”). In the absence of persuasive argument

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                        24
 1   to the contrary, and based on a plain reading of the statute, the Court holds that 18 U.S.C. §1837

 2   authorizes civil enforcement actions against foreign entities to the same extent as criminal actions.

 3          Defendant also argues that even if the DTSA does apply to foreign entities, Plaintiff has

 4   failed to allege facts supporting an inference that it, Kit Builder, committed an act in furtherance

 5   of the offense. The Court rejects Defendant’s position for two reasons. First, the extraterritoriality

 6   provision of §1837(2) requires only that “an act in furtherance of the offense was committed in the

 7   United States.” It pointedly (and the Court must assume intentionally) does not require the

 8   defendant to have committed such act. Plaintiff has alleged that “Kit Builder improperly obtained

 9   access to vPersonalize’s proprietary product, patterns, software code and technical documents

10   through at least one third-party, Inksewn USA Corp.,” which Defendant acknowledges is an “act

11   alleged to have been committed in the United States.” FAC ¶ ¶¶ 27-28 (“Inksewn downloaded

12   blank product patterns of all sizes of at least one product, women’s sports bra, on May 14, 2018”

13   and “Inksewn shared vPersonalize’s proprietary patterns, technical documents, work order formats

14   and workflows with [defendant].”); Mot. to Dis. at 13.

15          Second, even if the extraterritoriality provision is interpreted to apply only where the

16   defendant has committed the proscribed act, Plaintiff has in fact alleged that Defendant committed

17   acts constituting misappropriation in the United States. The DTSA defines “misappropriation” as

18   (a) “acquisition of a trade secret” by a person who knows or should know the secret was improperly

19   acquired or (b) “disclosure or use of a trade secret of another without express or implied consent

20   …” 18 U.S.C. § 1839(5). In this case, Plaintiff alleges that Kit Builder “acquired” a trade secret

21   through Inksewn USA, a U.S. company, and “used” that trade secret by offering its products and

22   services, including 3D Kit Builder, throughout the United States. See, e.g., FAC ¶ 26 (“Kit Builder

23   improperly obtained access to vPersonalize’s proprietary product, patterns, software code and

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                       25
 1   technical documents through at least one third-party, Inksewn USA Corp.”); see also FAC ¶ 23

 2   (alleging Defendant infringed the patents-in-suit “through its continued use, sale, and/or offer for

 3   sale of 3D Kit Builder to its customers in the United States.”); FAC ¶ 25 (Defendant “has acted

 4   willfully and in disregard of vPersonalize’s patent rights through its continued sale and/or offer for

 5   sale of 3D Kit Builder to companies in the United States.”). Insulating a foreign defendant for the

 6   sole reason that a transaction occurred over the internet, rather than in a brick and mortar location,

 7   is untenable in the context of modern commerce. Dismissal of Plaintiff’s DTSA claim is

 8   inappropriate at this time.

 9           E. Count V: Washington Uniform Trade Secrets Act

10           In Count V Plaintiff invokes Washington’s Uniform Trade Secrets Act, RCW 19.108.010

11   et seq. (“UTSA”). Defendant seeks dismissal of this count, on the grounds that none of the actions

12   relevant to this lawsuit are alleged to have occurred in Washington, have been committed by or

13   against a Washington resident, or otherwise merit the extraterritorial application of Washington

14   law. Plaintiff responds that Kit Builder “conducts business throughout the United States, including

15   Washington,” and also refers to non-party Inksewn’s business in the state. However, the FAC fails

16   to allege that any of the activities at issue in this litigation, committed by vPersonalize, Kit Builder,

17   or Inksewn, were conducted in Washington. Plaintiff merely speculates, without any factual

18   allegations in support, that the Defendant’s alleged activities have harmed Washington or its

19   residents.

20           Neither the parties nor the Court could identify any case analyzing the extraterritorial reach

21   of the Washington UTSA. Nevertheless, courts have noted that “a Washington law would not

22   apply extraterritorially when neither party is a Washington resident and the acts giving rise to the

23   claim occurred outside of Washington.” See Trader Joe's Co. v. Hallatt, 835 F.3d 960, 977 (9th

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                         26
 1   Cir. 2016), citing Red Lion Hotels Franchising, Inc. v. MAK, LLC, 663 F.3d 1080, 1090 (9th Cir.

 2   2011). These are precisely the circumstances here. Plaintiff’s Washington UTSA claim is

 3   accordingly dismissed.

 4                                          IV.     CONCLUSION

 5          For the foregoing reasons, Defendant’s Motion to Dismissed is GRANTED in part and

 6   DENIED in part. Counts III and V are DISMISSED, leaving Counts I and IV for another day.

 7          Dated this 3rd day of February, 2020.

 8

 9

10
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER RE: MOTION
     TO DISMISS

     Case No.: 2:18-CV-01836-BJR                    27
